Citation Nr: 1010600	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an apportionment of the 
Veteran's compensation benefits for the support of his ex-
spouse, F.S.L.


REPRESENTATION

Appellant represented by:	Jamie A. Tabang, Agent


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
October 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 special apportionment 
decision from the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the claim in November 2008 for further development 
and consideration. 


FINDINGS OF FACT

1.  In December 2001, the RO denied entitlement to an 
apportionment of the Veteran's compensation benefits for the 
support of his ex-spouse.  The appellant was notified of that 
decision, did not timely appeal, and that decision is now 
final.

2.  The evidence presented since the December 2001 denial 
action does not relate to an unestablished fact necessary to 
establish the claim, and does not, by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the claim of entitlement to an 
apportionment of the Veteran's compensation benefits for the 
support of his ex-spouse.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to an apportionment of the Veteran's 
compensation benefits for the support of his ex-spouse is not 
reopened.  38 U.S.C.A. §§ 101(31), 5108, 5307 (West 2002); 38 
C.F.R. §§ 3.156, 3.205, 3.206, 3.450, 3.451, 19.100-02 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty-to-assist and notification obligations are codified 
in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  In 
addition, regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

However, these laws and regulations are not applicable to 
claims such as this because the statute at issue in this case 
is found in Chapter 53, Title 38, United States Code, and the 
above provisions are relevant to a different Chapter (Chapter 
51).  Barger v. Principi, 16 Vet. App. 132 (2002).

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence; evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In March 2009, prior to the initial agency of 
original jurisdiction determination that new and material 
evidence was not submitted to reopen the claim in December 
2009, the agency of original jurisdiction sent the appellant 
such notice.  The RO explained to the appellant the evidence 
needed to reopen the claim, evidence supporting her 
contention that her divorce from the Veteran was invalid and 
that she was still married to the Veteran, and afforded her 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  Moreover, for the reasons 
stated below, the appellant's claim for apportionment of the 
Veteran's VA compensation benefits must be denied as a mater 
of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
VA's duty-to-assist and notification obligations are not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  

Despite the foregoing, an apportionment claim is a "contested 
claim" and is subject to special procedural regulations.  See 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  VA has provided 
each party notices and determinations related to the 
contested claim and has advised each party of the applicable 
laws and regulations.  Both parties also received a copy of 
the statement of the case and supplemental statement of the 
case.  Thus, VA has made all efforts to notify and to assist 
the parties with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  

Thus, the VA has satisfied its duty to notify and assist the 
parties.

II.  Analysis

The appellant and the Veteran were married in the Republic of 
the Philippines in September 1984.  The Veteran was rated as 
100 percent disabled due to his service-connected disability, 
effective March 1996 to March 31, 2002, and is in receipt of 
a total disability rating due to individual unemployability, 
effective April 1, 2002.

A "general apportionment" may be granted under specified 
circumstances on behalf of the veteran's spouse.  38 C.F.R. § 
3.450.  A "special" apportionment may be paid to the 
veteran's spouse where hardship is shown to exist.  38 C.F.R. 
§ 3.451.

The term "spouse" means a person of the opposite sex who is a 
wife or husband where marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 U.S.C.A. § 101(31); 
38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  Upon a divorce from a veteran, the ex-
spouse loses her status as the veteran's spouse, including 
any potential entitlement to an apportionment of his VA 
disability compensation, effective from the date of their 
divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 
3.50.  Thus, there is no legal entitlement to an 
apportionment, beginning with the date of their divorce.

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto, or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.  
In cases where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married, there must be a bona fide domicile in addition to 
the standards of the granting jurisdiction respecting 
validity of divorce.  38 C.F.R. § 3.206(a).  Where the issue 
is the validity of marriage to a veteran following a divorce, 
the matter of recognition of the divorce by VA (including any 
question of bona fide domicile) will be determined according 
to the laws of jurisdictions specified in § 3.1(j).  38 
C.F.R. § 3.206(b).  

Pursuant to Utah statute, it has been held:

Residence.  Plaintiff or Defendant must have been an actual 
bone fide resident of the state and of county for three 
months before action commenced.  Utah Code Ann § 30-3-1.

In August 2001, the appellant requested an apportionment of 
the Veteran's VA compensation benefits, claiming that he 
deserted her in March 2001.  

A fee basis examination was conducted in September 2001.  The 
Veteran was diagnosed with chronic paranoid schizophrenia, in 
partial remission.  The examiner found the Veteran to be 
mentally competent and had sufficient cognitive abilities to 
manage his own funds.  

A report of contact from the Veteran, dated in November 2001, 
is of record.  The Veteran stated that he had been separated 
from the appellant since March 2001, he has no children with 
the appellant, and that his attorney informed him his divorce 
would be final the next month.  

The RO denied an apportionment of the Veteran's VA 
compensation benefits to the appellant in a December 2001 
decision because she failed to provide requested information 
regarding her claim.  The RO notified the appellant of the 
denial but she did not initiate an appeal.  The decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The appellant filed her current claim in May 2006. 

Since the appellant did not timely appeal the RO's decision, 
it became final and binding on her based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because she did not appeal 
that decision, this, in turn, means there must be new and 
material evidence during the years since to reopen her claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's December 2001 decision, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been submitted, the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence is evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant has not submitted new and material evidence.  

Of record is a copy of a divorce decree for the Veteran and 
the appellant from the state of Utah dated in May 2002.  The 
divorce decree noted that the Veteran retained the services 
of an attorney.  The divorce decree reflects that the 
marriage between the appellant and the Veteran was dissolved 
in May 2002.  This evidence is new but it is not material as 
it does not show that the appellant and Veteran are married.  

There is no indication in the record, nor does the appellant 
contend, that she has ever attempted to have the divorce 
decree set aside by the courts of that Utah, or that she 
legally remarried the Veteran.  The appellant stated that the 
May 2002 divorce decree is invalid because the Veteran was 
not mentally competent at that time, and in the alternative, 
the divorce was procured by deception, misrepresentation, and 
fraud.  She also asserts that part of the fraudulent actions 
of the Veteran consisted of his receiving VA benefits based 
on his still being married to her.  

These assertions are new.  However, the assertions that the 
Veteran was not mentally competent can only be resolved by a 
person competent to make medical judgments, not the 
appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The assertions that the divorce was procured by 
deception, misrepresentation, or fraud do not constitute 
material evidence sufficient to reopen the claim.  She has 
not given any information regarding any actual deception, 
misrepresentation, or fraud made by the Veteran.  Regarding 
her statements that the Veteran received increased VA 
benefits as a married man, the Veteran sent a copy of the 
divorce decree to the VA the month it was issued, and 
specifically requested that the VA reduce his benefits to 
reflect his new status as a single Veteran the next month.  
Effective June 2002, the Veteran received VA disability 
compensation benefits that did not include additional 
compensation for the appellant.  The appellant's assertions 
to the contrary are untrue.  

Therefore, new and material evidence has not been submitted.  
Accordingly, reopening the claim of entitlement to an 
apportionment of the Veteran's compensation benefits is not 
warranted.  38 U.S.C.A. § 5108.


ORDER

The appellant's application to reopen a previously denied 
claim of entitlement to an apportionment of the Veteran's 
compensation benefits for the support of his ex-spouse is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


